DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-15  are a system and 17-20 are a method . Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1: the claims (1, 10 and 16)  as a whole recite a method of organizing human interaction.  The claimed invention is a method of  generating a plurality of goals   that are available for a plurality of students associated with one of a plurality of schools within a school district; reconciling a plurality of transactions corresponding to the transfer of funds from the municipal account based upon completion of any of the plurality of goals by at least one of the plurality of students in the school district; and upon reconciling the transactions, determining that a remaining amount in the municipal account is less than a predetermined threshold, which is fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interaction between people.  The mere nominal recitation of a generic database for maintain the generated plurlity goal, the claimed database does not take the claim out of the certain method  of organizing human activity.   

Step 2A-Prong 2:  claim 1, 10  and 16 recite additional limitation of  “a principle database” for mainlining the generated plurality goals, processor and a non-transitory computer readable medium and instructions  recited in claims 1 and 10   and  that a generic processor components performs the generic computer functions of generating, reconciling and determining steps.  The receiving and the transmitting message from and/to dashboard user interface is also recited at a high level of generality (i.e., as a general means of gathering data indicating a completion of at least one goal for in using of transferring fund and  display a message), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   The processor, database, interface and computer components that perform the generating, reconciling and deteriming steps are also recited at a high level of generality and merely automates the generic computer functions.    Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, database, interface and computer components).   The combination of these additional elements is no more than mere instructions to apply the exception using a generic  computer component (the processor, database, interface and computer components). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer
component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated  in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The  background of the example does not provide any indication  that the recited computer components is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Depending claims 2, 11 and 17 , these claims recite limitations that further define the abstract idea noted above.   In addition, they recite the additional elements of transmitting the generated second alert  message  to the dashboard user interfaces.  The dashboard interface is recited at a high -level of generality such that it amount no more than mere instruction to apply the exception using a generic computer components.    Even in combination this additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere transmission or receipt of data over a network is a well understood, routine, and conventional function.

Depending claims 3, 12 and 18 , these claims recite limitations that further define the abstract idea noted above.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered parent ineligible for the reasons given above.  

Depending claims 4, 13 and 19 , these claims recite limitations that further define the abstract idea noted above.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered parent ineligible for the reasons given above.  

Depending claims 5, 7 and  14 , these claims recite limitations that further define the abstract idea noted above.   In addition, they recite the additional elements  train machine learing algorithm to predict.  The machine learning algorithm is recited at high level of generality such it amount  no more than mere instruction to apply the exception using a generic computer components.    Even in combination this additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere transmission or receipt of data over a network is a well understood, routine, and conventional function.
Depending claims 6,7  and 15 , these claims recite limitations that further define the abstract idea noted above.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered parent ineligible for the reasons given above.  


Depending claims 7, and 9 , these claims recite limitations that further define the abstract idea noted above.   In addition, they recite the additional elements of receiving data indicating an attendance record. The receiving  step is recited at a high -level of generality (i.e., as general means of gathering  data indicating the attendance report  for performing the determining step)  
and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The network appliance that performs the comparison step is also recited at a high level of generality, and merely automates the detrming  step. Each of the additional limitations is no more than mere
instructions to apply the exception using a generic computer component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringfellow  (US Patent No., 10,783,544 B1) in view of Del Vecchio et al (US Pub., No., 2015/0193867 A1) 

With respect to claims 1 and 9  Stringfellow  teaches a system, comprising: 
	a processor(Col. 18, lines 3-6, discloses multiple processor ); and 
a non-transitory computer-readable medium comprising instructions that, when executed by the processor(Col. 18, lines 3-6, discloses multiple processor.., multiple buses may be used, as appropriate, along with multiple memories and type of memory, is configured to perform operations comprising:

generating a plurality of goals in a municipal database that are available for a plurality of students associated with one of a plurality of schools within a school district(Fig. 1A-B, discloses loyalty program, 104 loyalty account information and   Col 2,liens 8-31, discloses Loyalty programs can be configured to prove secure ways to store, manage and commutate loyalty/reward information to various entities (e.g., bank, loan provided , financial institution, retailers, loyalty programs managers, and/or others ) to provide rewards in the form of students loan and/or education assistance …, when beneficiary of loyalty account attends college [goal], Col. 2, lines 32-44, discloses receiving a request to register [goal] for a user for a consumer loyalty program that providing student loan …, identifying  (i) purchase made in association with loyalty account, etc., Col. 9, lines 6-8 discloses a loyalty program implemented [ a plurality of goal ], Col. 9, lines 65-67 and Col. 10, lines 1-3, discloses  information stored in the loyalty account information repository 104 and an example repository of automated distribution  rules that can be used by  loyalty and Col. 10, lines 4-25, discloses information in the loyalty account information repository  includes loyalty account mappings 132, include mappings between loyalty accounts and other accounts, such as credit and debit card accounts (e.g., accounts managed by the credit card computer system 116), financial institution accounts (e.g., loan accounts like student loan account,,) ); 

upon receiving data indicating a completion of at least one goal, transferring funds from a municipal account into a plurality of student accounts corresponding to the data indicating the completion of the at least one goal (Fig. 5 , Col. 9, lines 8-19, discloses as user makes qualifying purchase/transaction [completion of at least one goal] through their loyalty account , loyalty reward can be accumulated and applied to the ousting balance of lined student loan account [transferring fund]…,    and Col. 16,  lines 1-28, discloses identified rebate amount can be transferred from the loyalty management system to an electronic bank  system…., discloses the loyalty account system can reference data mapping user borrowers, and[or lenders to each other through their lined account ..) ; and 

 reconciling a plurality of transactions corresponding to the transfer of funds from the municipal account based upon completion of any of the plurality of goals by at least one of the plurality of students in the school district(Col. 9, lines 10-11, discloses reward can be accumulated and applied to the outstanding balance of the inked student loan accounts and Col. 9, lines 24-31, discloses accumulated loyalty rewards can be used to subsidize student  loan refinancing so that the student loan can be used to subsidize…) .

Stringfellow teaches the above elements including distribute loyalty benefit to designated amount(s) …, the system 200 can distribute benefit in batch at preset day  in a recurring period of time … distribution benefit once they reached a threshold amount (e.g., distribute benefit one the accrued amount  to distribute reaches $100)  (Col. 15, lines 27-35) and receipt reflect loyalty Earnings + notification (Fig. 7), benefit calculation can also be incorporated in real-time with point of system  and allow users to view loyalty earrings and to receive notification (e.g., in real-time) regarding loyalty earrings (Col. 17, lines 30-37).  Stringfellow failed to teaches corrosinding calculation is used to calculate  the remaining amount  in the municipal account is less than a predetermined threshold; and the corrosinding notification is generated for municipal account for display on a municipal workstation comprising an indicator that the remaining amount in the municipal account is less than the predetermined threshold so that the dashboard of the municipal account has immediate access to transaction information and municipal account information.  

  However, Del Vecchio teaches  upon reconciling the transactions, determining that a remaining amount in the municipal account is less than a predetermined threshold(paragraph [0072], discloses  determining whether the generate an updated account status indictor based on the effective account balance status indicator and paragraph [0096], discloses balance calculation method ) ; and  
automatically generating and transmitting an alert message to a dashboard user interface of the municipal account for display on a municipal workstation comprising an indicator that the remaining amount in the municipal account is less than the predetermined threshold so that the dashboard of the municipal account has immediate access to transaction information and municipal account information(paragraph [0102], discloses the status notification and paragraph [0109], discloses  status notification  process consistent with disclosed embodiment)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for benefit calculation  in real-time and allow users to view loyalty earrings and to receive notification of Stringfellow with remaining balance calculation and sending notification  status of  Del Vecchio in order to provides the account status based on potential transaction (see Del Vecchio, paragraph [0102]).  

With respect to claim 2 Stringfellow in view of  Del Vecchio   teaches elements of claim 1, furthermore, Stringfellow the system  further comprising user makes a qualifying purchase/transaction through their loyalty accounts, loyalty rewards can be accumulated and applied to the outstanding balance of the linked student loan account.., the loyalty program can automatically apply a portion (e.g., 1-3%) of user purchase in association with their loyalty account to the balance is a linked to students  loan account  (Col 9, lines 8-15) , loyalty account cam be mapped to other account that can generate/earn loyalty rewards, such as credit or debit card account (Col. 10, lines 15-19), the loyalty account are redeemed/applies to the student loan account balance (Col. 10, lines 26-37) and distribute rewards to student  loan account until balance reaches zero  and can be determine reward distributions when a user is enrolled in a student loan saving reward program (Col. 12, lines 36-56).  Stringfellow failed to teach the corrosinding balance is automatically generated  and transmitted a second alert message to the dashboard user interface for display that the remaining amount is less than a second predetermined threshold that is greater than the predetermined threshold.  

However, Del Vecchio  teaches automatically generating and transmitting a second alert message to the dashboard user interface for display that the remaining amount is less than a second predetermined threshold that is greater than the predetermined threshold(Fig. 7paragraph [0008], discloses  first and second account status notification information may be generated based at least one notification rules  and account infoatmion associated  with first and second account.., and paragraph [0110], discloses  generate indicator statuses , indictors 404 associated with serval account .., (e.g., checking , saving accounts  and student meal plan) each having their own balance calculation method …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention benefit calculation  in real-time and allow users to view loyalty earrings and to receive notification of Stringfellow with generating the account status indicator from balance data of  Del Vecchio in order to provide the effective balance (see Del Vecchio, paragraph [0110]).  
With respect to claim 3  Stringfellow in view of  Del Vecchio teaches elements of claim 1, furthermore, Stringfellow the system  wherein the reconciling the plurality of transactions includes reconciling a transfer of at least one of the students out of the school district and reconciling a transfer of at least one of the students into the school district(Col. 9, lines 10-11, discloses reward can be accumulated and applied to the outstanding balance of the inked student loan accounts and Col. 9, lines 24-31, discloses accumulated loyalty rewards can be used to subsidize student  loan refinancing so that the student loan can be used to subsidize…) .

With respect to claim 4  Stringfellow in view of  Del Vecchio teaches elements of claim 1, furthermore, Stringfellow the system further comprising denying a transaction if the remaining amount is below a third predetermined threshold less than the predetermined threshold(Col. 9, lines 11-19, discloses the loyalty program can automatically apply a portion (e.g., 1-3%) of user purchase in association with their loyalty account to the balance in a lined student loan account). 

With respect to claim 5 Stringfellow in view of  Del Vecchio  teaches elements of claim 4, furthermore, Stringfellow the system further comprising training a machine learning model to predict the third predetermined threshold based on historical data including students' goal completion rates and/or incentive amounts awarded to the students(Col. 4, lines 15-16, discloses loyalty program that provides education financing rewards).

With respect to claim 6 Stringfellow in view of  Del Vecchio  teaches elements of claim 5, furthermore, Stringfellow the system  wherein the predetermined threshold is based on a multiple of the third predetermined threshold or a predetermined monetary amount above the third predetermined threshold(Col. 11, lines 27-31, discloses distributions that 10% of  the accrued rewards should be distributed to the first account 40%  …).  

With respect to claim 7 Stringfellow in view of  Del Vecchio  teaches elements of claim5, furthermore, Stringfellow the system wherein the instructions are further configured to perform operations comprising training a machine learning model to predict a likelihood of the corresponding student accomplishing the goals based on historical data including the student's history of which goals were selected and/or whether or not that goal was accomplished(Col. 3, lines 35-41, discloses no-interest period for the student loan can include .., no-interest period for the student loan can include a period of time after the user has completed, and  Col. 5, lines 32-39 discloses type of loyalty program enrolled in reward balance, reward history, redemption history.. and Col. 9, lines 41-44, discloses enrolls [goal] in a qualifying education program, the accumulated money  in the education saving account to be used to obtain an interest free students loan to fund the education program) ) .  


With respect to claim 8 Stringfellow in view of  Del Vecchio  teaches elements of claim 1, furthermore, Stringfellow the system wherein the instructions are further configured to perform operations comprising, upon receiving data indicating an attendance record of the plurality of students for every one of the plurality of schools, automatically determining whether a student of the plurality of students completed a goal related to attendance (Col. 6, lines 3-18, discloses the data repository 104 as part of the enrollment process, such as date of birth, address, contact information , and/or other sensitive information for the user 106).  

With respect to claim 9 Stringfellow in view of  Del Vecchio  teaches elements of claim 1, furthermore, Stringfellow the system wherein the instructions are further configured to perform operations comprising, upon receiving data indicating grades of the plurality of students for -25- 4843-2972-8484.3Atty. Dkt. No. CITI0412-US every one of the plurality of schools, automatically determining whether a student of the plurality of students completed a goal related to grades(Col. 3, lines 35-41, discloses the no interest period for the student loan can be additionally include later period of them.., no-interest period for the student loan can include a period of the time after the use has completed ..).  


With respect to claim 16, Stringfellow  teaches a method, comprising: 

generating a plurality of goals in a municipal database that are available for a plurality of students associated with one of a plurality of schools within a school district(Fig. 1A-B, discloses loyalty program, 104 loyalty account information and   Col 2,liens 8-31, discloses Loyalty programs can be configured to prove secure ways to store, manage and commutate loyalty/reward information to various entities (e.g., bank, loan provided , financial institution, retailers, loyalty programs managers, and/or others ) to provide rewards in the form of students loan and/or education assistance …, when beneficiary of loyalty account attends college [goal], Col. 2, lines 32-44, discloses receiving a request to register [goal] for a user for a consumer loyalty program that providing student loan …, identifying  (i) purchase made in association with loyalty account, etc., Col. 9, lines 6-8 discloses a loyalty program implemented [ a plurality of goal ], Col. 9, lines 65-67 and Col. 10, lines 1-3, discloses  information stored in the loyalty account information repository 104 and an example repository of automated distribution  rules that can be used by  loyalty and Col. 10, lines 4-25, discloses information in the loyalty account information repository  includes loyalty account mappings 132, include mappings between loyalty accounts and other accounts, such as credit and debit card accounts (e.g., accounts managed by the credit card computer system 116), financial institution accounts (e.g., loan accounts like student loan account,,) ); 

upon receiving data indicating a completion of at least one goal, transferring funds from a municipal account into a plurality of student accounts corresponding to the data indicating the completion of the at least one goal (Fig. 5 , Col. 9, lines 8-19, discloses as user makes qualifying purchase/transaction [completion of at least one goal] through their loyalty account , loyalty reward can be accumulated and applied to the ousting balance of lined student loan account [transferring fund]…,    and Col. 16,  lines 1-28, discloses identified rebate amount can be transferred from the loyalty management system to an electronic bank  system…., discloses the loyalty account system can reference data mapping user borrowers, and[or lenders to each other through their lined account ..) ; and 

 reconciling a plurality of transactions corresponding to the transfer of funds from the municipal account based upon completion of any of the plurality of goals by at least one of the plurality of students in the school district(Col. 9, lines 10-11, discloses reward can be accumulated and applied to the outstanding balance of the inked student loan accounts and Col. 9, lines 24-31, discloses accumulated loyalty rewards can be used to subsidize student  loan refinancing so that the student loan can be used to subsidize…) .

Stringfellow teaches the above elements including distribute loyalty benefit to designated amount(s) …, the system 200 can distribute benefit in batch at preset day  in a recurring period of time … distribution benefit once they reached a threshold amount (e.g., distribute benefit one the accrued amount  to distribute reaches $100)  (Col. 15, lines 27-35) and receipt reflect loyalty Earnings + notification (Fig. 7), benefit calculation can also be incorporated in real-time with point of system  and allow users to view loyalty earrings and to receive notification (e.g., in real-time) regarding loyalty earrings (Col. 17, lines 30-37).  Stringfellow failed to teaches corrosinding calculation is used to calculate  the remaining amount  in the municipal account is less than a predetermined threshold; and the corrosinding notification is generated for municipal account for display on a municipal workstation comprising an indicator that the remaining amount in the municipal account is less than the predetermined threshold so that the dashboard of the municipal account has immediate access to transaction information and municipal account information.  

  However, Del Vecchio teaches  upon reconciling the transactions, determining that a remaining amount in the municipal account is less than a predetermined threshold(paragraph [0072], discloses  determining whether the generate an updated account status indictor based on the effective account balance status indicator and paragraph [0096], discloses balance calculation method ) ; and  
automatically generating and transmitting an alert message to a dashboard user interface of the municipal account for display on a municipal workstation comprising an indicator that the remaining amount in the municipal account is less than the predetermined threshold so that the dashboard of the municipal account has immediate access to transaction information and municipal account information(paragraph [0102], discloses the status notification and paragraph [0109], discloses  status notification  process consistent with disclosed embodiment)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for benefit calculation  in real-time and allow users to view loyalty earrings and to receive notification of Stringfellow with remaining balance calculation and sending notification  status of  Del Vecchio in order to provides the account status based on potential transaction (see Del Vecchio, paragraph [0102]).  

With respect to claim 17 Stringfellow in view of  Del Vecchio 17 teaches elements of claim 16, furthermore, Stringfellow the method  further comprising user makes a qualifying purchase/transaction through their loyalty accounts, loyalty rewards can be accumulated and applied to the outstanding balance of the linked student loan account.., the loyalty program can automatically apply a portion (e.g., 1-3%) of user purchase in association with their loyalty account to the balance is a linked to students  loan account  (Col 9, lines 8-15) , loyalty account cam be mapped to other account that can generate/earn loyalty rewards, such as credit or debit card account (Col. 10, lines 15-19), the loyalty account are redeemed/applies to the student loan account balance (Col. 10, lines 26-37) and distribute rewards to student  loan account until balance reaches zero  and can be determine reward distributions when a user is enrolled in a student loan saving reward program (Col. 12, lines 36-56).  Stringfellow failed to teach the corrosinding balance is automatically generated  and transmitted a second alert message to the dashboard user interface for display that the remaining amount is less than a second predetermined threshold that is greater than the predetermined threshold.  

However, Del Vecchio  teaches automatically generating and transmitting a second alert message to the dashboard user interface for display that the remaining amount is less than a second predetermined threshold that is greater than the predetermined threshold(Fig. 7paragraph [0008], discloses  first and second account status notification information may be generated based at least one notification rules  and account infoatmion associated  with first and second account.., and paragraph [0110], discloses  generate indicator statuses , indictors 404 associated with serval account .., (e.g., checking , saving accounts  and student meal plan) each having their own balance calculation method …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention benefit calculation  in real-time and allow users to view loyalty earrings and to receive notification of Stringfellow with generating the account status indicator from balance data of  Del Vecchio in order to provide the effective balance (see Del Vecchio, paragraph [0110]).  

With respect to claim 18 Stringfellow in view of  Del Vecchio 16 teaches elements of claim 16, furthermore, Stringfellow the method further comprising denying a transaction if the remaining amount is below a third predetermined threshold less than the predetermined threshold(Col. 9, lines 11-19, discloses the loyalty program can automatically apply a portion (e.g., 1-3%) of user purchase in association with their loyalty account to the balance in a lined student loan account). 

With respect to claim 19 Stringfellow in view of  Del Vecchio 16 teaches elements of claim 18, furthermore, Stringfellow the method further comprising training a machine learning model to predict the third predetermined threshold based on historical data including students' goal completion rates and/or incentive amounts awarded to the students(Col. 4, lines 15-16, discloses loyalty program that provides education financing rewards).
Prior arts applied in this application:

Stringfellow  (US Patent No., 10,783,544 B1) discloses in one implementation, a system with a decentralized architecture to provide secure loyalty program includes a plurality  of separate database systems to disperse storage of data for the secure loyalty program across a plurality of separate file systems with different authentication and encryption schemes, a loyalty program computer system to securely allocate loyalty rewards in real-time, a first intermediary computer system to securely manage and provide access to the first intermediary database system
Del Vecchio et al (US Pub., No., 2015/0193867 A1) discloses  the disclosed embodiments include methods and systems for providing account status notifications. The disclosed embodiments include, for example, a device for providing account
status notifications including a memory storing software instructions and one or more processors configured to execute the software instructions to perform operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682